Name: Commission Decision No 2537/2001/ECSC of 21 December 2001 fixing the rate of the levies for the 2002 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  EU finance;  iron, steel and other metal industries
 Date Published: 2001-12-22

 Avis juridique important|32001S2537Commission Decision No 2537/2001/ECSC of 21 December 2001 fixing the rate of the levies for the 2002 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 341 , 22/12/2001 P. 0071 - 0072Commission Decision No 2537/2001/ECSCof 21 December 2001fixing the rate of the levies for the 2002 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof,Whereas:(1) In view of the variations in average values recorded during the reference period, Article 2 of Decision No 3/52/ECSC of the High Authority(1), as last amended by Commission Decision No 2749/2000/ECSC(2) should be amended.(2) The requirements of the European Coal and Steel Community are estimated in the operating budget for the 2002 financial year at EUR 167794520. The budget, which was adopted by the Commission on 13 December 2001 in the form shown in the Annex to this Decision, indicates the amount of income to be yielded by levies in 2002, namely EUR 0 million.(3) The estimated yield of levies at a rate of 0,01 % is EUR 5,726 million,HAS ADOPTED THIS DECISION:Article 1The rate of the levies on output from 1 January 2002 shall be 0 % of the figures used as the basis of assessment for such levies.Article 2Article 2 of Decision No 3/52/ECSC is replaced by the following:"Article 2The average value in euro of the products on which the levies are assessed shall, from 1 January 2002, be as follows:>TABLE>"Article 3This Decision shall enter into force on 1 January 2002.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2001.For the CommissionMichaele SchreyerMember of the Commission(1) OJ 1, 30.12.1952, p. 4/52.(2) OJ L 318, 16.12.2000, p. 13.ANNEXECSC OPERATING BUDGET FOR 2002>TABLE>